Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-7, 13-16, and 23 in the reply filed on April 25, 2022, is acknowledged. Claims 8-12 and 17-22 are withdrawn from consideration as the result of this Election/Restriction Requirement.
This application is in condition for allowance except for the presence of claims 8-12 and 17-22 directed to methods and products that are non-elected without traverse.  Accordingly, claims 8-12 and 17-22 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:

8. (CANCELED)
9. (CANCELED)
10. (CANCELED)
11. (CANCELED)
12. (CANCELED) 
17. (CANCELED)
18. (CANCELED)
19. (CANCELED)
20. (CANCELED)
21. (CANCELED)
22. (CANCELED)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 13-16, and 23 are free of the prior art because there is no prior art reasonably teaching or suggesting the claimed nucleic acid molecule having a sequence comprising the nucleotide positions 381-780, 6239-6338 and 10815-11214 of SEQ ID NO: 1, or a complement thereof; and the detecting kit, primer pairs and methods. It is noted that the sequences comprising nucleotides 381-780, 6239-6338 and 10815-11214 of SEQ ID NO: 1 include the junction sequences of a transgenic event (ZZM030), i.e. plant genomic DNA sequences and the T-DNA insertion sequences.
The closest prior arts are: US Patent US8735560B1 issued to English et al., May 27, 2014, which teaches a chimeric multi-domain insecticidal protein having an amino acid sequence  99% identical to the chimeric insecticidal protein encoded by the Cry 1Ab/cry 1AcZM expression cassette (positions 2620-6959 of SEQ ID NO: 1) (see alignment of the corresponding amino acid sequences below). However, English et al does not teach or suggest the instant SEQ ID NO: 1 or the junction sequences specific to the instant transgenic event.
Beatty et al. (US 20150361446 A1, published December 17, 2015) teaches Maize transgenic event DP-033121-3 which was produced by Agrobacterium-mediated transformation with plasmid PHP36676, and  contains a cry2A.127, cry1A.88, Vip3Aa20, and mo-pat gene cassettes. However, Beatty does not teach or suggest the instant SEQ ID NO: 1 or the junction sequences specific to the instant transgenic event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    824
    709
    media_image1.png
    Greyscale

Conclusion
Claims 1-7, 13-16, and 23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663